               Case 1:15-cv-00796-RWS Document 101 Filed 11/05/18 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

           ANDRITZ INC.,                           :
                                                   :
                 Plaintiff,                        :
                                                   :
                 v.                                :    CIVIL ACTION NO.
                                                   :    1:15-CV-796-RWS
           M&G FINANZIARIA S.R.L., et              :
           al.,                                    :
                                                   :
                 Defendants.                       :

                                               ORDER

                 The parties have informed the Court that they have reached a settlement

           agreement. The Clerk is DIRECTED to administratively close this action. The

           parties have the right to reopen the case by motion if necessary.

                 SO ORDERED, this 5th day of November, 2018.



                                                  ________________________________
                                                  RICHARD W. STORY
                                                  United States District Judge




AO 72A
(Rev.8/8
2)
